124 F.3d 208
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Stephen A. MARINO, Appellant,v.N.H.P. PROPERTY MANAGEMENT, INC.;  National Corporation forHousing Partnerships;  Cindy Brandebura, Appellees.
No. 96-3534.
United States Court of Appeals, Eighth Circuit.
Submitted:  July 24, 1997.Decided:  Aug. 18, 1997.

Appeal from the United States District Court for the Eastern District of Missouri.
Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Stephen A. Marino appeals the grant by the District Court1 of summary judgment to the defendants.  Having reviewed the record and the parties' briefs, we conclude that the judgment of the District Court is correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Terry I. Adelman, United States Magistrate Judge for the Eastern District of Missouri, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c) (1994)